 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9   SUZETTE PUENTE, an individual, and                  Case No. C18-825 RSM
10   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, as subrogee of                   ORDER GRANTING DEFENDANT’S
11    Suzette Puente,                                    RULE 12(c) MOTION TO DISMISS
                                                         PLAINTIFF PUENTE’S CLAIMS
12                   Plaintiffs,
13
                         v.
14
      UNITED STATES OF AMERICA,
15
16                   Defendant.

17          This matter comes before the Court on a Rule 12(c) Motion to Dismiss filed by
18
     Defendant United States of America. Dkt. #20. This Motion is directed at the claims of
19
     Plaintiff Suzette Puente and not the claims of Defendant State Farm. No party has opposed this
20
     Motion. In accordance with Local Rule 7(b)(2), the Court considers Plaintiffs’ failure to file an
21
22   opposition to this Motion “as an admission that the motion has merit.”

23          The Court finds Ms. Puente’s claims are properly dismissed as untimely under the
24
     Federal Tort Claims Act (“FTCA”). Accepting the factual allegations in the Amended
25
     Complaint as true, there is no issue of material fact in dispute with respect to the timing of the
26
27   filing of Ms. Puente’s claims. In November 2016, Ms. Puente submitted an Administrative

28   Claim to EPA, which claim EPA denied on or about February 14, 2017. Dkt. #7 at 2. On June

     ORDER GRANTING DEFENDANT’S RULE 12(c) MOTION TO DISMISS PLAINTIFF
     PUENTE’S CLAIMS - 1
     15, 2017, Puente submitted an Amended Administrative Claim, which claim EPA denied on or
 1
 2   about March 23, 2018. Id. This lawsuit was filed on June 7, 2018. Dkt. #1. Plaintiffs did not

 3   file this lawsuit within six months from the agency’s final denial of Ms. Puente’s administrative
 4
     claim. Ms. Puente’s filing of an amended administrative claim after the EPA’s final denial of
 5
     the original administrative claim does not restart the six-month deadline. See Redlin v. United
 6
 7   States, 921 F.3d 1133 (9th Cir. 2019).

 8          Having reviewed the relevant briefing and the record, the Court hereby finds and
 9   ORDERS that Defendant United States of America’s Motion to Dismiss, Dkt. #20, is
10
     GRANTED. Plaintiff Suzette Puente’s claims against the United States are dismissed with
11
     prejudice. Plaintiff State Farm’s claims are not addressed by this Order. The Court is directed
12
13   to send a copy of this Order to:

14          Suzette Puente
            15914 44th Ave. W, Apt. M308
15          Lynnwood, WA 98087-6165
16
17
            DATED this 1st day of August 2019.
18
19
20
21
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28

     ORDER GRANTING DEFENDANT’S RULE 12(c) MOTION TO DISMISS PLAINTIFF
     PUENTE’S CLAIMS - 2
